                                                                                                                                                dJ^

            [tfyouneedadditional spaceforANysection,pteaseattachanadditional          sheetandreferenceftratsecHlLEDt

                             UNITED STATES DISTRICT COURT FOR                                    THE                             DEC 1 L   zAfiLK
                                 NORTHERN DISTRI.T oF ILLIN'B
                                                                                                 s uE           D     rLIoMAS-9-ERUTQN--
                                                                                                                                              cou RT
                                                                       rN FoRMA pAUpEnr s appgfffrYdNDlsTRlcr
                                                                       AND FINANCIAL AFFIDAVIT

     Mo.i^q 0u...lll.
Plaintiff
                                                                       CaseNumber:                lg -cU-            0C11 S
V.
                                                                        Judge:     0-h*.1 ( s          P        ko   ro   t'c\   5
 Hot\r,uooJ Uos,*n \o\;tl                            .,
                                            5o\'"t rLLc
Instructions: Please answer every question. Do not leave any blanks. If the answer is "none" or
"not applicable (N/A)," write that response. Wherever a box is included, place a / in whichever
box applies. If you need more space to answer a question or to explain your answer, attach an
additional page that refers to each such question by number and provide the additional
information. Please print or type your answers.

Application,       l, Mq{, ynq               Q-^,"\0      [l(                     , declare that I   am        theffilaintiff
E petitioner El movant         lotherfl                                               ) in the
above-entitled case. This affidavit constitutes my application to proceed E without full
prepayment of fees, or fI in support of my motion for appointment of counsel, or E bottr. t
declare that I am unable to pay the costs of these proceedings, and I believe that I am entitled to
the relief sought in the complaint/petition/motion/appeal. In support of my application, I answer
the following questions under penalty of perjury.

1.        Are you currently incarcerated?                                                                E Yes             El-1.{o
                                                                                                         (lf "No" go to question 2.)

          ID#:            N /A               Name of prison or jail:                                   l...i   /A
          Do you receive any payment from the institution?                                               E     Yes               DNo
          Monthly amount:

2.        Are you currently employed?                                                                    {y"t                    ENo
          A. If the answer is"yes,"state your:
                 Monthly salary or *ages, S
                 Name and address of em
                       M,
          B.         If the answ er is "no," state your:
                     Beginning and ending dates of last employment:                         il   ,zA
                     Last monthly salary or wages: lJ / A

                     Name and address of           employer:             Nl   /   A

3.        Are you rnarried?                                                                               WYes                   ENo
          If the answer is "yes", is your spouse currently employed?                                      E Yes                  EI-No

             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/03/201 6
             [lf you need additional space for ANY section, please attach an additional sheet and reference that section.]


           Spouse's Monthly salary               or   wages: U
                          Name andaddress of
                                                       ",iptofu
4.         In addition to your income stated above in response to Question 2 (which you should not
           repeat here), have you or anyone else living at the same residence received more than
           $200 in the past twelve months from any of the following sources? Place a / next to
           "Yes" or "No" in each of the categories A through G , check all boxes that apply in each
           category, and fill in the twelve-month total in each category.

           A.        tr Salary or {*ug"t                                                                   dYes                  E No
                     Total received in the last         l2months:           l1r00A
                     Received by:

           B. E         Business, fl profession or fl other self-employment                                E Yes                 ffio
                     Total received in the last l2 months:
                     Received by:

           (-        E  Rental income, E interest or E dividends                                            E Yes                E/No
                     Total received in the last 12 months:
                     Received by:

            D.       E    Pensions,   social security, D annuities, E life
                                       E                                                                    E Yes                z{No
                     insurance, tl disability, fl workers' compensation,
                     E alimony or maintenance or tr child supporl
                     Total received in the last l2 rnonths:
                     Received by:

            E.       tl   Gifts or     il
                                      inheritances                                                          E Yes                E/No
                     Total received in the last 12 months:
                     Received by:

            F.       EI Unemployment,            E    welfare , o,    {uny     other public                 WYes                 E       No
                     assistance
                     Total received in the last l2 months:              $r         q"oA sln*,f .,$         Gr8   ?,l,cn t i"..,r. {-}"r.l.si L}; l-
                     Received by:                                                                            (unr.l   t   Me cl,   cfi   I   l,rerrc;, fS   "




            G.       {eny other sources (describe source: o                                                 Wes                  El No
                     Total received in the last 12 months: " 2 lry,rCI , o                   e   t
                     Receivedby: mV E. I
                                                          I
5.          Do you or anyone else living at the same residence have more       E Yes                                               E/No
            than $200 in cash or checking or savings accounts'/
            Total amount:         N /A                  _
            In whose name held:          N/A                Relationship to you:




                [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]


Rer,. 06/03/20 I 6
                                                                                                                 section.]
             [lf you need additional space for ANY section, please attach an additional sheet and reference that


6.        Do you or anyone else living at the same residence own any
          stocks, bonds, securities or other financial instruments?                                     EI Yes                pI{o
          Property: l.tl /         A                  Current value:
          In whose nailre       held:   tJ /              A  Relationship to                       you:          N / l+
7.        Do you or anyone else living at the same residence own any real estate (with or without a
          mortgage)? Real estate includes, among other things, a house, apartment, condominium,
          cooperative, two-flat, etc.                                                                   VYes                  ENo
          Type of            and address: \?                                                                             s
          Current value:                                                                                        -51 (Equity
          is the difference betweer{what the property is worth and the                        a         t you owe on it.)

           Amount of monthly mortgage or loan payments:
           Name of person making payments:

8.         Do you or anyone else living at the same residence own any automobiles with a current
           market value of more than S10C0?                                 ffies          E No
           Year, make and model:


           Amount of monthly loarr payments:
           In whose name held: Mori n c\ (J't,a,.rl-,< Relationship to you:
           Name of person making payments: y!r\ Se t
                                                                              I
9.         Do you or anyone else living at the same residence own any boats, trailers, mobile homes
           or other items of personal property with a current market value of more than $1000?
                                                                                                          Yes
                                                                                                        E Yes                 EItNo
           Property:
           Current value:                                                     Equity:      (Equity    N/A
           is the difference between what the property is worth and the arnount you owe on  it.)
           Amount of monthly loan payments: Iri / A
           In whose name held: N /'l\                       Relationship to you: lJ / A
           Name of person making payments:

10.        List the persons who live with you who are dependent on you for support. State your
           relationship to each person and state whether you are entirely responsible for the person's
           support or the specific monthly amount you contribute to his or her support. If none,
           check here:      ffione.


11.        List the persons who do not live with you who are dependent on you for support. State
           your relationship to each person and state how much you contribute monthly to his or her
                  rt. Ifn   check here: EI None.
                                                                        \^




              flf you need additional space for ANY section, please attach an additional sheet and reference that section.I

Rev. 06/03/20 I 6
                                                                                                           that section.]
            [lf you need additional space for ANY section, please attach an additional sheet and reference


I declare under penalty of perjury that the above information is true and correct. I understand
that 28 U.S.C. g 1915(e)(2)(A) states that the court shall dismiss this case at any time if the
court determines that my allegation of poverty is untrue.


                                                                          Signature of     ,\pplican[      ,
                                                                      M.rri nc^.            ('l u o   tl t- /e
                                                                         (Print Name)



NOTICE TO PRISONERS: In addition to the Certificate below. a orisoner must also attach                                        a
  int-out from the institution                                                n in custod                             x months
                                   and balances in the
accounts durinq that period. Because the law requires information as to such accounts covering
a full six months before you have fi1ed your lawsuit, you must attach a sheet covering
transactions in your own account - prepared by each institution where you have been in custody
during that six-month period. As already stated, you must also have the Certificate below
completed by an authorized officer at each institution.



                                                        CERTIFICATE
                                        (Incarcerated applicants only)
                              (To be completed by the institution of incarceration)

I certify that the applicant          named herein,                    I.D.#                   , has
the sum of $                  on account to his/her credit at (name of institution)
                                    I further certify that the applicant has the following
securities to his/her credit:                  I further certiti that during the past six months the
applicant's average monthly deposit  was  $                        (Add all deposits from all
sources and then divide by number of rnonths).

Date                                                   Signature of Authorized Officer


(Print Name)




            [f    you need additional space for ANY section, please attach an additional sheet and reference that section.]


ilev.06/03/2016
